DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-20 in the reply filed on January 16, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-15 directed to invention non-elected without traverse.  Accordingly, claims 1-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul C. Maier on May 10, 2021.

The application has been amended as follows:
Cancelled non-elected invention claims 1-15.
Claim 16.	(Currently Amended)  A method for adjusting a resonant frequency of a resonance device that includes upper and lower lids with a resonator disposed therebetween that includes at least one vibration arm including a first electrode layer, a piezoelectric film and a second electrode layer, the method comprising:
measuring a resonant frequency of a resonator; and
when the measured resonant frequency is less than a frequency threshold, adjusting a frequency of the resonator by applying a voltage between the first electrode layer and the second electrode layer [[layers]] to excite the at least one vibration arm, such that the at least one vibration arm collides with at least one of the upper and lower lids, thereby scraping a material off the at least one vibration arm. 

Claim 19.	(Currently Amended)   The resonance device manufacturing method according to Claim 18, wherein the adjusting of the frequency comprises scraping the second adjustment film in the second region of the at least one vibration arm by causing the at least one vibration arm to collide with [[the]] an upper lid of the upper and  lower lids.

Allowable Subject Matter
Claims 16-20 are allowed. Claim 16 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest, either alone or in combination, in combination with all other claim limitations: measuring a resonant frequency of a resonator; and when the measured resonant frequency is less than a frequency threshold, adjusting a frequency of the resonator by applying a voltage between the first electrode layer and the second electrode layer to excite the at least one vibration arm, such that the at least one vibration arm collides with at least one of the upper and lower lids, thereby scraping a material off the at least one vibration arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(Notes: Pertaining arts to Applicant’s invention: (a) U.S. Patent 6,541,897, lines 64-65, teaches frequency adjusting by mass reduction due to laser beam removal application; (b)  U.S. Publication 2012/0038244, in paragraph [0024], teaches provided with measuring, prior to the forming a functional film, a resonant frequency of the surface acoustic wave element with a voltage applied to the excitation electrode, and in the forming a functional film, a thickness of the functional film is adjusted based on a measurement value of the resonant frequency; (c) U.S. Publication 2012/0293048, in paragraph [0012], 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729